288 F.2d 465
CITY OF MIAMI, FLORIDA,v.Irvena A. PRYMUS and Clemmie Young.
No. 18654.
United States Court of Appeals Fifth Circuit.
March 30, 1961.

Jack R. Rice, Jr., Asst. City Atty., Olavi M. Hendrickson, City Atty., Miami, Fla., for appellant.
G. E. Graves, Jr., Miami, Fla., for appellees.
Before JONES and BROWN, Circuit Judges, and CANNALLY, District Judge.
PER CURIAM.


1
The District Court entered a summary judgment for the plaintiffs and against the City of Miami enjoining the city from denying Negroes the use of publicly-owned swimming pool facilities solely on the ground of race.  No effort is made to reargue the matters determined in City of St. Petersburg v. Alsup, 5 Cir., 1956, 238 F.2d 830.  Only three objections are asserted here.  The first, and principal one, is the failure of the plaintiffs to exhaust their administrative remedies.  There is no substance to this as there exists no administrative remedy or procedure therefor.  There was thus nothing to exhaust.  The second complaint asserts that one of the two individual plaintiffs was not a resident of the City, or there was a genuine dispute on this point making summary judgment unavailable.  This is immaterial since the other plaintiff admittedly is a resident.  The third, and last complaint, that this was not a proper case for a class suit of this kind, is likewise without merit.  The order is therefore sustained and the case continues to pend before the District Court.


2
Affirmed.